United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 20-2240
                    ___________________________

                        United States of America,

                   lllllllllllllllllllllPlaintiff - Appellee,

                                      v.

                            Demarcis L. March,

                  lllllllllllllllllllllDefendant - Appellant.
                                   ____________

                Appeal from United States District Court
                for the Southern District of Iowa - Eastern
                              ____________

                     Submitted: September 20, 2021
                       Filed: December 15, 2021
                             [Unpublished]
                            ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________
PER CURIAM.

       This appeal concerns a motion for reduction of sentence under the First Step
Act of 2018. The district court1 concluded that appellant Demarcis March was
ineligible for a reduction, and we affirm.

       In 2000, a jury found March guilty of conspiracy to distribute cocaine base and
possession with intent to distribute cocaine base. See 21 U.S.C. §§ 846, 841(a)(1).
The government did not allege, and the jury did not find, that March was responsible
for any particular quantity of cocaine base. So the district court concluded that there
was no statutory minimum penalty for his drug trafficking offenses, and that the
statutory maximum sentence was twenty years’ imprisonment on each count under
21 U.S.C. § 841(b)(1)(C). The court sentenced March to concurrent terms of 240
months’ imprisonment on each drug trafficking count, and a consecutive term of ten
years’ imprisonment for a firearms violation under 18 U.S.C. § 924(c).

      In 2019, March moved for a reduction of sentence on the drug trafficking
counts under § 404 of the First Step Act. The district court denied the motion on the
ground that the First Step Act provides no relief for persons sentenced under 21
U.S.C. § 841(b)(1)(C). On appeal, March argues that he is eligible for a reduction.

      The First Step Act permits a district court to “impose a reduced sentence” if an
offender was previously sentenced “for a covered offense.” Pub. L. No. 115-391,
§ 404(b), 132 Stat. 5194, 5222 (2018). An offense is “covered” if its statutory
penalties were “modified” by the Fair Sentencing Act of 2010. Id. § 404(a).




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-
       The Fair Sentencing Act altered the minimum and maximum penalties for
certain cocaine offenses. The Act increased the amount of crack cocaine required to
trigger the mandatory minimum penalties, and the corresponding maximum penalties,
under 21 U.S.C. §§ 841(b)(1)(A)(iii) and (B)(iii). Pub. L. No. 111-220, § 2, 124 Stat.
2372, 2372 (2010). But the statutory penalties for an offense under § 841(b)(1)(C)
were unchanged. Both before and after 2010, the penalties for March’s drug
trafficking offenses were zero to twenty years’ imprisonment, a fine of up to $1
million, or both, and a period of supervised release.

       As such, the penalties for March’s drug offenses were not “modified” by the
Fair Sentencing Act, and those offenses are not “covered” for purposes of § 404 of
the First Step Act. Terry v. United States, 141 S. Ct. 1858, 1862-63 (2021). The
district court thus correctly determined that March is not eligible for a reduction of
sentence under the First Step Act.

      The order of the district court is affirmed.
                      ______________________________




                                         -3-